Name: Commission Regulation (EEC) No 3151/91 of 29 October 1991 amending Regulation (EEC) No 2678/91 adopting for 1992 the measure to improve the quality of olive oil production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 10. 91 Official Journal of the European Communities No L 299/29 COMMISSION REGULATION (EEC) No 3151/91 of 29 October 1991 amending Regulation (EEC) No 2678/91 adopting for 1992 the measure to improve the quality of olive oil production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 5 (5) thereof, Whereas Commission ' Regulation (EEC) No 2678/91 (3) adopts the measures to improve the quality of olive-oil production for 1992 ; whereas, with a view to facilitating the application of those measures in certain Member States, the administrative rules should be revised and it should be made possible to grand further advances on presentation of supporting documents for expenditure incurred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, adopted by the Member State and relating to such centres, bodies or producers' organizations shall be concluded or adopted before 1 March 1992.' 2. Article 8 is replaced by the following : 'Article 8 Payments relating to :  the contracts and agreements concluded by the Member State with the centres, bodies or produ ­ cers' organization referred to in Article 6 (1 ) (c), or  the administrative provisions adopted by the Member State and relating to such centres, bodies or producers' organizations, shall be made on presentation of supporting docu ­ ments for expenditure effected and after verification by the competent authorities. Advances of up to 30 % may be paid following the signing of contracts or agreements or following the adoption of the administrative provisions against the lodging of a security for an equivalent amount. However, the Member State may stand surety for the centres and bodies referred to in Article 6 ( 1 ) (c) with the status of public establishments. Further advances may be decided when the Member States has been provided with supporting documents for expenditure effected using funds advanced pre ­ viously.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2678/91 is hereby amended as follows : 1 . The second subparagraph of Article 6 (3) is replaced by the following : The contracts or agreements with the centres, bodies or producers' organizations responsible for implemen ­ ting the measures or the administrative provisions This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 253, 10 . 9. 1991 , p. 18 .